 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                             DISTRICT OF NEVADA
10   LAMONT HOWARD,                    )
                                       )
11             Petitioner,             )
                                       )            3:16-cv-00665-HDM-CBC
12        v.                           )
                                       )
13   HAROLD WICKHAM, et al.            )            ORDER
                                       )
14             Respondents.            )
                                       )
15   _________________________________ )
16        Respondents’ unopposed motion for enlargement of time (ECF No.
17   45) is GRANTED.   Respondents shall have until March 7, 2019, to file
18   a reply to petitioner’s opposition to respondents’ motion to dismiss.
19        IT IS SO ORDERED.
20
          DATED: This 6th day of February, 2019.
21
22
                                    _________________________________
23                                  HOWARD D. MCKIBBEN
                                    UNITED STATES DISTRICT JUDGE
24
25
26
27
28
